DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 9-16 and 31-49 are pending. 

Election/Restrictions
Claim 1-8 (Group I), 17-23 (Group III), 24-28 and 29-30 (Group IV) withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/20/2019.

Newly submitted claim 50 and 52 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims teaches placing the assembly non-intracutaneously.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 50 and 52 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Double Patenting
Claim 49 is/are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 50 and 52 lacks supports in the specification for “non-intracutaneously” as presented and claimed in the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a), or the following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 50 and 52 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to teach “non-intracutaneously” as presented and claimed in the claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 12, 16, 32, 43-44, 46, 49, 51 is/are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazard et al (US Publication No. 2015/0246234).
	Regarding claims 9, 49, 51, Hazard teaches an apparatus capable of performing the method. comprising: cutting into skin of a human recipient above a temporal bone of the recipient (para. 0029-0030; surgical incision behind the ear, 110, for insertion of the internal implant, 102); and placing an inductance coil assembly (figs. 2, 3B;  antenna assembly, 187, 189) intracutaneously above the mastoid bone (205, 215) through the cut into the skin (305).  
	Hazard does not teach the specifics of the antenna assembly used, having a coil. 	
	However, the Examiner takes Official Notice that it is well known in the art for antenna interface to use a coil to send and receive radio waves in an apparatus.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have applied an inductance coil in the invention of Hazard and yielded the predictable result. 


 	Regarding claim 12, the modification of Hazard teaches an apparatus capable of performing the method of claim 9, wherein: the action of cutting into the skin of the recipient includes cutting a pocket into the skin (Hazard; para. 0030; pocket approach, fig. 3), the pocket having a width and a length that extends at least generally parallel to a surface of the mastoid bone above the recipient (Hazard; figs. 2-3 show placement of the device relative to the mastoid bone).

 	Regarding claim 16, the modification of Hazard teaches an apparatus capable of performing the method of claim 9, further comprising: utilizing an inherent tool (305; para. 0030; an incision is made) configured to abut an outside of the skin of the human to cut into the skin of the human to form an intracutaneous pocket in the skin, wherein the tool maintains a uniform depth of the cut pocket relative to the outside of the skin (para. 0030; pocket is created at the depth between the periosteum and the skull).

	Regarding claim 32, the modification of Hazard teaches an apparatus capable of performing the method of claim 9, wherein the method further comprises: incising a pocket in the skin over the mastoid bone such that the pocket has a constant distance from the outside of the skin of the human (para. 0029-0030; pocket is created at the depth between the periosteum and the skull).
	The modification of Hazard fails to teach using a tool that has a surface that is configured to abut an outside of the skin over the mastoid bone and is abutting the outside of the skin over the mastoid bone during the action of incising.
Ochsner teaches using a surgical knife “scalpel” having a two-part design (evidenced by (Parker, US Patent No. 1139796) for cutting through the skin of the skull. 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have applied the device in modified Hazard as taught by Ochsner and yielded the predictable result. 

 	Regarding claim 43, the modification of Hazard teaches an apparatus capable of performing the method of claim 9, wherein: a lead assembly (190) extends from the assembly, wherein the lead assembly is a malleable.

 	Regarding claim 44, the modification of Hazard teaches an apparatus capable of performing the method of claim 9, wherein: the inductance coil assembly is part of an implant that includes an active component of a hearing prosthesis located in a housing remote from the assembly, wherein the assembly is in signal communication with at least one component located in the housing via a lead extending from the assembly to the housing. 

 	Regarding claim 46, the modification of Hazard teaches an apparatus capable of performing the method of claim 9, wherein: the inductance coil assembly(187, 189) is part of an implant that is configured to provide for defined placement of the assembly relative to a surface of the skin (fig. 4; wherein wings, 400, are included to secure device).  


Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazard et al (US Publication No. 2015/0246234) in view of Ochsner, J., “Surgical Knife” article. 
Regarding claim 31,  although the modification of Hazard teaches making an incision in a mastoidectomy process, Hazard fails to teach the method of claim 31 wherein: the method is executed using a device comprising a first portion including first surface and a second portion including a second surface a fixed distance from the first surface, the second surface parallel to the first surface and overlying the first surface when the surfaces are positioned perpendicular to the direction of gravity, wherein the first surface is part of a scalpel blade.
Ochsner teaches using a surgical knife “scalpel” having a two-part design (evidenced by (Parker, US Patent No. 1139796) for cutting through the skin of the skull. 
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have applied the device in modified Hazard as taught by Ochsner and yielded the predictable result. 


Claim 35, 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazard et al (US Publication No. 2015/0246234) in view of Ochsner, J., “Surgical Knife” article, and in further view of Parker (US Patent No. 1139796). 
Regarding claim 35, the combination of Hazard and Ochsner fails to teach an apparatus (fig. 1) capable of performing the method of claim 31, wherein: the first portion is part of a soft tissue gauge to which the scalpel blade has been attached.
Parker teaches the first portion is part of a soft tissue gauge (9) to which the scalpel blade (10) has been attached for use by a surgeon.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have applied the device in the combination of Hazard and Ochsner as taught by Parker and yielded the predictable result. 

 	Regarding claim 37, the combination of Hazard, Ochsner, and Parker teaches an apparatus (fig. 1) capable of performing the method of claim 31, wherein: the device (Parker, fig. 1) is configured to cut respective pockets (Hazard; para. 0030) in skin of a human parallel to a skull bone of the human a constant depth from a surface of the skin (Hazard; para. 0030; pocket is created at the depth between the periosteum and the skull using mastoidectomy to cochleostomy procedures) when the second surface is positioned against the outside of the skin.

	Regarding 38, the modification of Hazard teaches an apparatus capable of performing the method of claim 9, wherein: the action of cutting into the skin includes cutting a generally vertical incision (Hazard; figs. 3A, 3B, incision making) into the skin extending towards the mastoid bone of the recipient and cutting a pocket perpendicular to the generally vertical incision (Hazard; fig. 2, wherein the apparatus fits under the skin).  

 	Regarding claim 39, the modification of Hazard teaches an apparatus capable of performing the method of claim 38, further comprising: inserting the inductance coil assembly (187, 189) into the pocket.  

 	Regarding claim 40, the modification of Hazard teaches an apparatus capable of performing the method of claim 9, wherein: the action of placing the inductance coil assembly results in the assembly being placed in soft tissue of the recipient (Hazard; para. 0029-0030, placement discussed).  

Allowable Subject Matter
Claims 10-11, 13-15, 33-34, 36, 41-42, 45, 47-48 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
With respect to claim 32, the rejection stands since the Applicant failed to point out what they considered to be in error and is copied herein:
The Applicant argues that the claims does not merely recite a two-part design for cutting skin.  Although it is true that the claim has other functional language, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 The combination of Hazard and Ochsner teaches the modification of Hazard fails to teach using a tool that has a surface that is configured to abut an outside of the skin over the mastoid bone and is abutting the outside of the skin over the mastoid bone during the action of incising, which is combined with Ochsner to teach using a surgical knife “scalpel” having a two-part design (evidenced by (Parker, US Patent No. 1139796) for cutting through the skin of the skull.
Furthermore, Hazard (para. 0030) established creating an incision, thus forming a mastoid cavity. Forming a cavity necessitates the tool cutting through the dermal layers and contacting the mastoid bone (abutting). 

With respect to the Applicant’s argument pertaining to claims 9, 12, 32, 37, 40 that the Applicant fails to understand the term “intracutaneous”.
	The Examiner would like to point out the Applicant’s own specification defines the term as being implanted through cutting in a recipient (para. 0069, 0071, 0088).

	With respect to claim 9, the Applicant argues the “Hazard (apparatus) is not capable of performing the method”, the Examiner disagrees. 
Hazard teaches an apparatus.  Based on the method claims,  the method provides a process by which the apparatus is capable of performing (as outline in the rejection above). As taught by the Applicant’s own specification, since Hazard implants a device in a recipient through an incision site, the Hazard reference complies with the claimed language and the term intracutaneous as defined by the Applicant’s specification. 
Furthermore, Applicant’s specification (para. 0048), it is stated “at least in some embodiments, at least over time, the soft tissue grows around the implanted coil assembly 558.”  Based on the Applicant’s own specification, Hazard anticipates claimed language by being implanted in the recipient, intracutaneously. 
And also, by definition, intracutaneous means “in the skin.”  So, logically, the term is defined as “any” [fill in blank] within the skin.  Therefore, the rejection is maintained. 

With respect to claim 12, Applicant argues that Hazard fails to teach a pocket cut into the skin, the Examiner disagrees. As per the Applicant’s drawings (12/2/2021), if the skin in the top layer, then the top layer would necessarily be cut to place the device irrespective of any layers following the skin layer that the device could be under. 

With respect to claim 16, Applicant argues that a “specific tool” is recited, the Examiner would like the Applicant to point out what “specific tool” is recited because no such specific tool is recited.  Furthermore,  an ‘inherent” tool is taught by Hazard since the surgeon makes an incision (para. 0030).  
In addition, Hazard teaches a depth between the periosteum and the bone.  As depicted by the applicant (page 14 arguments), there are several layers covering the bone.  However, Hazard teaches a depth between the periosteum and the bones, as opposed to incorporating any other such as the “aponeurosis” layer, etc. Therefore, the rejection satisfies the claims and is maintained.

With respect to claim 35,  the Applicant argues that Hazard, Ochsner, and Parker fails to teach a soft tissue gauge, the Examiner disagrees. 
As per the Applicant’s specification, Figures 23 and 24 (para. 00105) teaches a soft-tissue gauge attached to a scalpel blade.  Parker teaches a handle attached to a scalpel blade (10).  Based on the described soft-tissue gauge, the handle of Parker satisfies the claimed language. 

With respect to claim 37, the Applicant argues that Hazard, Ochsner, and Parker fail to teach the second surface positioned against the outside of the skin, the Examiner disagrees. As per claim 37, the cutting has to be parallel to the bone with a scalpel blade (claim 31); then it is reasonable that the second surface of the blade is positioned using the mastoidectomy to cochleostomy way. 

With respect to claims 39-40, the Applicant argues that the apparatus of Hazard fails to teach the method as disclosed, the Examiner disagrees. 
Although a method claim teaches how something performs rather than a specific apparatus, in this instance the specification clearly teaches a sensorineural hearing loss device, for example a cochlear implant (Applicant’s specification, paragraph 0028), being used. Hazard teaches a cochlear implant; therefore, a cochlear implant would clearly be “capable of” performing the method that the Applicant describes.  Therefore, the rejection is maintained.  

With respect to claim 49 (Double Patenting), the objection is maintained. Applicant's arguments do not clearly point out the patentable novelty which he or she thinks the claims present over the objections made. 

Further still, with respect to claims 9, 12, 32, 37, and 40, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

With respect to the Restricted claims,  the claims were cancelled. As such, no further arguments were addressed relative to cancelled claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494.  The examiner can normally be reached on Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712727547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
September 24, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2655